DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed in the after final reply on August 23, 2021 were received and fully considered. Upon further Examiner’s amendment, the claimed invention is now in condition for allowance. Please see below for more detail.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bolan on September 13, 2021.

The application has been amended as follows: 

1. (Currently Amended) A non-invasive product customization system, comprising:
a sensory input device;
a non-invasive brain interface assembly configured for detecting brain activity of a user; and
at least one processor configured for instructing the sensory input device to present the product formulation to the user for input into the brain of the user via the sensory nervous system of the user, determining a mental state of the user based on the brain activity detected by the non-invasive brain interface assembly in response to presenting the product formulation to the user, modifying the product formulation within a virtual mixing container based on the determined mental state of the user, determining a negative mental state of the user based on brain activity detected by the non-invasive brain interface assembly when a product formulation is not presented to the user via the sensory input device, and automatically instructing the sensory input device to present the modified product formulation to the user in response to the determined negative mental state of the user in a manner that modulates the negative mental state of the user to promote a positive mental state of the user.
2. (Original) The non-invasive product customization system of claim 1, wherein the non-invasive brain interface assembly is an optical measurement assembly.
3. (Original) The non-invasive product customization system of claim 1, wherein the non-invasive brain interface assembly is a magnetic measurement assembly.
4-6. (Cancelled).
7. (Original) The non-invasive product customization system of claim 1, wherein the product formulation is input into the brain of the user via the olfactory sensory system and/or gustatory sensory system.  
8. (Original) The non-invasive product customization system of claim 1, wherein the product formulation comprises a formulation of one or more of a fragrance, homeopathic oil for external therapeutic applications, lotion, food, drink, and psychotropic substances.
9. (Original) The non-invasive product customization system of claim 1, wherein the mental state comprises one of an emotional state, a cognitive state, and a perceptive state.
10. (Previously Presented) The non-invasive product customization system of claim 1, wherein the at least one processor is configured for determining a level of the mental state of the user based on the detected brain activity, and modifying the product formulation based on the level of the determined mental state of the user.
11-12. (Cancelled).
13. (Original) The non-invasive product customization system of claim 1, wherein the at least one processor is configured for modifying the product formulation by adding a selected ingredient to the product formulation within the virtual mixing container.
14. (Original) The non-invasive product customization system of claim 1, wherein the at least one processor is configured for modifying the product formulation by discarding a selected ingredient from the product formulation within the virtual mixing container.
15. (Original) The non-invasive product customization system of claim 1, wherein the at least one processor is configured for modifying the product formulation by modifying a dosage of a selected existing ingredient in the product formulation within the virtual mixing container.
16. (Original) The non-invasive product customization system of claim 1, wherein the at least one processor is further configured for combining ingredients of the modified product formulation into a final product formulation.
17. (Original) The non-invasive product customization system of claim 1, wherein a portion of the at least one processor is contained in the brain interface assembly for determining the mental state of the user based on the detected brain activity, and another portion of the at least one processor is contained in a peripheral device for modifying the product formulation within the virtual mixing container based on the determined mental state of the user.
18. (Previously Presented) The non-invasive product customization system of claim 1, wherein the non-invasive brain interface assembly is a portable and wearable non-invasive brain interface assembly.
19. (Previously Presented) A method of customizing a product formulation using a sensory device, a non-invasive brain interface assembly, and at least one processor, comprising:
detecting brain activity of a user, via the non-invasive brain interface assembly, in response to an input of the product formulation into a brain of the user via the sensory nervous system of the user;
determining the mental state of the user, using the at least one processor, based on the detected brain activity;
modifying the product formulation, using the at least one processor, based on the determined mental state of the user;
subsequently detecting the brain activity of the user when a product formulation is not presented to the user, via the non-invasive brain interface assembly;
determining a negative mental state of the user based on brain activity subsequently detected by the non-invasive brain interface assembly; and
automatically instructing the sensory input device to present the modified product formulation to the user in response to the determined negative mental state of the user in a manner that modulates the negative mental state of the user to promote a positive mental state of the user.
20-22. (Cancelled).
23. (Original) The method of claim 19, wherein the product formulation is input into the brain of the user via the olfactory sensory system and/or gustatory sensory system.
24. (Original) The method of claim 19, wherein the product formulation comprises a formulation of one or more of a fragrance, homeopathic oil for external therapeutic applications, lotion, food, drink, and psychotropic substances.
25. (Original) The method of claim 19, wherein the mental state comprises one of an emotional state, a cognitive state, and a perceptive state.
26. (Original) The method of claim 19, 
wherein determining the mental state of the user based on the detected brain activity comprises determining a level of the mental state of the user based on the detected brain activity; and
wherein the product formulation is modified based on the level of the determined mental state of the user.
27. (Original) The method of claim 19, wherein modifying the product formulation comprises adding a selected ingredient to the product formulation.
28. (Original) The method of claim 19, wherein modifying the product formulation comprises discarding a selected ingredient from the product formulation.
29. (Original) The method of claim 19, wherein modifying the product formulation comprises modifying a dosage of a selected existing ingredient in the product formulation.
30. (Previously Presented) The method of claim 19, further comprising, combining ingredients of the modified product formulation into a final product formulation via the at least one processor.
31-54. (Cancelled).  
55. (Cancelled).
56. (Currently Amended) The non-invasive product customization system of claim 1, wherein the negative mental state of the user is one of anxiety and fear, and the positive mental state of the user is one of joy, relaxation, and a cognitive state.
57. (Cancelled).
58. (Currently Amended) The non-invasive product customization system of claim 1, wherein the at least one processor is configured for determining whether the user has been continually in the negative mental state for a certain period of time, and automatically instructing the sensory input device to present the modified product formulation to the user only if the user has been continually in the negative mental state for the certain period of time. 
59. (Cancelled).
60. (Currently Amended) The method of claim 19, wherein the negative mental state of the user is one of anxiety and fear, and the positive mental state of the user is one of joy, relaxation, and a cognitive state.
61. (Cancelled).
62. (Currently Amended) The method of claim 19, further comprising determining whether the user has been continually in the negative mental state for a certain period of time, and automatically instructing the sensory input device to present the modified product formulation to the user only if the user has been continually in the negative mental state for the certain period of time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “automatically instructing the sensory input device to present the modified product formulation to the user in response to the determined negative mental state of the user in a manner that modulates the negative mental state of the user to promote a positive mental state of the user,” which in combination with the rest of the claimed invention places the application in condition for allowance. The closest teachings to the currently claimed invention were the references cited in the previous office action. However, none of the previously applied references teach and/or suggest automatically instructing the sensory input device to present the modified product formulation to the user in response to the determined negative mental state of the user in a manner that modulates the negative mental state of the user to promote a positive mental state of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791